FILED
                            NOT FOR PUBLICATION                               JUN 22 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALICE QUINONEZ,                                   No. 12-56273

               Plaintiff - Appellant,             D.C. No. 2:12-cv-02881-R-VBK

 v.
                                                  MEMORANDUM*
WELLS FARGO BANK, NA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Alice Quinonez appeals pro se from the district court’s judgment dismissing

her action alleging federal and state law claims relating to her mortgage and the

foreclosure of her property. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court’s dismissal for failure to state a claim under Federal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.

2010). We affirm in part, vacate in part, and remand.

      Although the district court properly dismissed Quinonez’s complaint

because Quinonez’s claims were time barred or failed to allege facts sufficient to

state a claim, the district court abused its discretion by providing “no explanation

for dismissing with prejudice, despite the fact that the operative complaint was the

first and only complaint filed by [Quinonez], who was proceeding pro se.”

Sharkey v. O'Neal, 778 F.3d 767, 774 (9th Cir. 2015). Moreover, it is not

absolutely clear that the timeliness deficiencies in Quinonez’s claims could not be

cured by amendment. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir.

1995) (“Unless it is absolutely clear that no amendment can cure the defect . . . , a

pro se litigant is entitled to notice of the complaint’s deficiencies and an

opportunity to amend prior to dismissal of the action.”). Accordingly, we vacate

and remand for the district court to permit Quinonez to file an amended complaint.

      The district court did not abuse its discretion in denying Quinonez’s Rule

60(b) motion because Quinonez did not demonstrate any grounds warranting such

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. AcandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993) (setting forth grounds for relief from judgment).




                                           2                                    12-56273
      We reject Quinonez’s argument that defendants committed fraud on the

court or failed to answer the complaint in a timely manner.

      The parties’ requests for judicial notice, filed on January 30, 2013 and June

5, 2013, are denied as unnecessary.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                         3                                    12-56273